USCA11 Case: 19-14420     Date Filed: 08/03/2021   Page: 1 of 18



                                                                     [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-14420
                         ________________________

                     D.C. Docket No. 2:18-cv-14506-SMM



CYNTHIA LOUISE BUCKWALTER,

                                                              Plaintiff-Appellant,

                                     versus

ACTING COMMISSIONER OF SOCIAL SECURITY,

                                                            Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (August 3, 2021)

Before WILSON, LAGOA, and BRASHER, Circuit Judges.

WILSON, Circuit Judge:

      We vacate our prior opinion dated May 14, 2021, and substitute the

following.
          USCA11 Case: 19-14420      Date Filed: 08/03/2021   Page: 2 of 18



Cynthia Buckwalter appeals the district court’s order affirming the Acting

Commissioner of the Social Security Administration’s (Commissioner) denial of

her application for disability insurance benefits pursuant to 42 U.S.C. § 405(g).

      Buckwalter suffers from bipolar disorder and depression. She also has a

history of drug and alcohol abuse. She previously worked as a hair stylist, but after

suffering a severe manic episode and a period of depression, she lost her ability to

cut hair. Though she sees a therapist regularly, takes medication to manage her

conditions, and attends Alcoholics Anonymous meetings, she is unable to live

alone and has not been able to work. Buckwalter applied for disability insurance

benefits in 2016. Her application was denied. She then requested, and was granted,

a hearing before an Administrative Law Judge (ALJ). The ALJ found her ineligible

for benefits.

      On appeal to the district court, Buckwalter argued that the ALJ’s decision

was not supported by substantial evidence. She alleged that there was a conflict

between her limitation to following only “simple” instructions and the jobs

identified for her that involved following “detailed but uninvolved” instructions.

She argued that the ALJ failed to reconcile that conflict in violation of Washington

v. Commissioner of Social Security, 906 F.3d 1353 (11th Cir. 2018). She also

argued that the ALJ’s decision was not supported by substantial evidence because

he disagreed with the opinions of two non-treating physicians about one of her


                                          2
           USCA11 Case: 19-14420           Date Filed: 08/03/2021       Page: 3 of 18



levels of functioning despite giving “great weight” to the physicians’ evaluations.

Finally, she alleged that the ALJ failed to properly consider her processing speed

score and whether it precluded her from work. The district court rejected

Buckwalter’s arguments and affirmed the agency’s decision. Buckwalter renews

her arguments on appeal to this court.

       We have yet to resolve in a published decision whether there is an apparent

conflict between one’s limitation to following simple instructions and positions

that require the ability to follow “detailed but uninvolved” instructions. The

question has split the district courts in this circuit.1 After careful review and with

the benefit of oral argument, we hold that there is no apparent conflict. Because the

decision is otherwise supported by substantial evidence, we affirm.

                                                I.

       We review de novo the ALJ’s application of legal principles, and we review

the ALJ’s resulting decision “to determine whether it is supported by substantial

evidence.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (per curiam).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Crawford v.


1
  Compare, e.g., Sawls v. Berryhill, No. 1:17-cv-624-GMB, 2018 WL 6313007, at *6 (M.D. Ala.
Dec. 3, 2018) (holding that there is no conflict between a reasoning level of two and a limitation
to following simple instructions), with, e.g., Congdon v. Saul, No. 8:19-cv-274-T-SPF, 2020 WL
563538, at *5 (M.D. Fla. Feb. 5, 2020) (holding that a reasoning level of two conflicts with a
limitation to following simple instructions).

                                                3
         USCA11 Case: 19-14420       Date Filed: 08/03/2021    Page: 4 of 18



Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (per curiam). We will

affirm the Commissioner’s decision if it is supported by substantial evidence, even

if the preponderance of the evidence weighs against it. Id. at 1158–59. However,

we will not “affirm simply because some rationale might have supported the ALJ’s

conclusion.” Owens v. Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam).

We may not decide the facts anew, make credibility determinations, or reweigh the

evidence. Moore, 405 F.3d at 1211. We review de novo the district court’s

determination as to whether the ALJ’s decision was supported by substantial

evidence. Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002) (per curiam).

                                         II.

      An individual seeking disability insurance benefits must prove that she is

disabled. Moore, 405 F.3d at 1211. Social Security regulations outline a five-step

sequential analysis to determine whether a claimant is disabled. See 20 C.F.R.

§ 404.1520(a)(4). The ALJ must evaluate whether a claimant: (1) is unable to

engage in substantial gainful activity; (2) has a severe physical or mental

impairment; (3) has such an impairment that meets or equals a listed impairment

and meets the duration requirements; (4) can perform her past relevant work, in

light of her residual functional capacity (RFC); and (5) can make an adjustment to

other work, in light of her RFC, age, education, and work experience, that is

available in the national economy. Id.; Phillips v. Barnhart, 357 F.3d 1232, 1237


                                          4
           USCA11 Case: 19-14420          Date Filed: 08/03/2021       Page: 5 of 18



(11th Cir. 2004). If the ALJ determines that the claimant is not disabled at any step

of the evaluation process, the inquiry ends. § 404.1520(a)(4).

       At step four of the sequential analysis, the ALJ must determine a claimant’s

RFC by considering all relevant medical and other evidence. Phillips, 357 F.3d at

1238. The ALJ “must state with particularity the weight given to different medical

opinions and the reasons therefor.” Winschel v. Comm’r of Soc. Sec., 631 F.3d

1176, 1179 (11th Cir. 2011).

       At step five, the burden temporarily shifts to the Social Security

Administration (SSA) to show the existence of other jobs in the national economy

that the claimant can perform, given her impairments. Washington, 906 F.3d at

1359. The ALJ thus must determine, in light of the Dictionary of Occupational

Titles (DOT) and the vocational expert’s (VE) testimony, “whether jobs exist in

the national economy in significant numbers that the claimant could perform in

spite of his impairments.” Id. at 1360.2




2
  Here, the ALJ found at step one that Buckwalter was not engaged in substantial gainful activity.
At steps two and three, the ALJ found that she did not have a medically determinable impairment
that is “severe” nor a combination of impairments that meet or medically equal the criteria for
being disabled. At step four, the ALJ found that Buckwalter could not perform her past work but
had the RFC to “understand, carry-out, and remember simple instructions[,] . . . make simple
work-related decisions[, and] occasionally deal with supervisors, co-workers, and the public.”
Finally, the ALJ determined at step five that there were jobs she could perform, considering her
circumstances, that exist in significant numbers in the national economy. Therefore, considering
all the evidence in the record—including the testimony of Buckwalter, her mother, and the VE,
and the reports of doctors and other professionals—the ALJ concluded that Buckwalter was not
disabled.
                                                5
         USCA11 Case: 19-14420       Date Filed: 08/03/2021    Page: 6 of 18



      According to Social Security Ruling 00-4P (SSR 00-4P), neither the VE’s

testimony nor the DOT automatically trumps when there is a conflict between the

two. SSR 00-4P, 65 Fed. Reg. 75759-01, 75760 (Dec. 4, 2000). Instead, where a

VE provides evidence about a job’s requirements, the ALJ has an affirmative duty

to inquire about any possible conflict between that evidence and information

provided in the DOT. Id. Where the VE’s evidence is inconsistent with the

information in the DOT, the ALJ must resolve the conflict before relying on the

VE’s evidence to support a determination that a claimant is or is not disabled. Id.

Although SSR 00-4P is not binding on this court, the SSA is nevertheless bound to

follow it. Washington, 906 F.3d at 1361.

      In Washington, we held that SSR 00-4P imposes upon ALJs an affirmative

duty to identify apparent conflicts and resolve them. Id. at 1362. This duty is “not

fulfilled simply by taking the VE at his word that his testimony comports with the

DOT when the record reveals an apparent conflict between the VE’s testimony and

the DOT.” Id. An ALJ’s failure to discharge this duty means a decision is not

supported by substantial evidence. Id. Specifically, the ALJ must: (1) identify any

“apparent” conflicts, regardless of whether that conflict is brought to the ALJ’s

attention by the parties or the VE; (2) explain any discrepancy between the VE’s

testimony and the DOT; and (3) detail in the decision how that discrepancy was

resolved. Id. A conflict is apparent if it is “apparent to an ALJ who has ready


                                           6
         USCA11 Case: 19-14420        Date Filed: 08/03/2021   Page: 7 of 18



access to and a close familiarity with the DOT.” Id. at 1366. If the “conflict is

reasonably ascertainable or evident,” the ALJ must identify it. Id. Apparent means

“seeming real or true, but not necessarily so.” Id.

      Washington presented “one of the clearest examples of an ‘apparent

conflict.’” Id. There, the claimant suffered nerve damage from his diabetes that

caused pain and numbness in his extremities and diminished his visual acuity. Id.

at 1356. At step five of the sequential analysis, the ALJ asked the VE whether jobs

existed in the national economy for someone who could only engage in

“occasional” fine manipulation. Id. at 1366. The VE identified two jobs that the

DOT described as involving “frequent” fine manipulation. Id. We characterized the

conflict as apparent because the difference between the ability to perform a task

“occasionally” and “frequently” is “patent and significant in determining whether

work exists in the national economy for a claimant.” Id. Because “the conflict

[was] manifest from even a cursory, side-by-side comparison of the VE’s

testimony and the DOT,” the ALJ “unmistakably breached his duty.” Id.

                                          A.

      Buckwalter argues that the ALJ’s decision was unsupported by substantial

evidence because the ALJ failed to resolve the apparent conflict between the VE’s

testimony and the DOT regarding the jobs that Buckwalter could perform.

Specifically, she alleges that the ALJ’s finding that she could perform jobs that


                                          7
          USCA11 Case: 19-14420      Date Filed: 08/03/2021   Page: 8 of 18



require an individual to be able to follow “detailed but uninvolved” instructions

conflicts with the ALJ’s finding that she was only capable of carrying out simple

instructions.

      The ALJ relied on the VE’s testimony that Buckwalter could perform three

unskilled positions: laundry worker, janitor, and store laborer. Each of these

positions has a DOT reasoning level of two. Dictionary of Occupational Titles §§

361.685-018, 381.687-018, 922.687-058. A position with a reasoning level of two

requires the ability to “[a]pply commonsense understanding to carry out detailed

but uninvolved written or oral instructions” and “[d]eal with problems involving a

few concrete variables in or from standardized situations.” Id. app. C. By contrast,

reasoning level one requires the ability to “[a]pply commonsense understanding to

carry out simple one- or two-step instructions” and “[d]eal with standardized

situations with occasional or no variables in or from these situations encountered

on the job.” Id. Reasoning level three requires the ability to “[a]pply commonsense

understanding to carry out instructions furnished in written, oral, or diagrammatic

form” and to “[d]eal with problems involving several concrete variables in or from

standardized situations.” Id.

      The VE confirmed that her testimony about Buckwalter’s potential jobs was

consistent with the DOT. But Buckwalter asserts that, to the contrary, her RFC

allowed her only to “understand, carry-out, and remember simple instructions” and


                                          8
         USCA11 Case: 19-14420        Date Filed: 08/03/2021   Page: 9 of 18



this conflicts with DOT reasoning level two.

      Buckwalter contends that the conflict here was apparent, so the ALJ had a

duty under Washington to resolve it. She further argues that because the ALJ failed

to do so, the decision was not supported by substantial evidence. The

Commissioner responds that the ALJ did not err because there was no apparent

conflict. The ability to follow “detailed” instructions in reasoning level two is

qualified by the requirement that those instructions be “uninvolved,” which

denotes a lack of complexity—so it does not conflict with “simple.”

      The Commissioner also urges this Court to follow the reasoning of the

Eighth Circuit in Moore v. Astrue, 623 F.3d 599 (8th Cir. 2010), and the Fourth

Circuit in Lawrence v. Saul, 941 F.3d 140 (4th Cir. 2019). Both circuits found that

there is no apparent conflict between a limitation to simple instruction and jobs

with a reasoning level of two. However, Buckwalter argues that these out-of-circuit

cases are distinguishable, and in the alternative, wrongly decided.

                                          B.

      The ALJ did not err. There is not an apparent conflict here between

Buckwalter’s RFC, which limits her to the ability to “understand, carry-out, and

remember simple instructions,” and the identified positions with a reasoning level

of two. While it is a close question, the two terms can be readily reconciled, so we




                                           9
         USCA11 Case: 19-14420       Date Filed: 08/03/2021   Page: 10 of 18



follow the Fourth and Eighth Circuits and hold that there is no apparent conflict.

      Although there is potentially tension between Buckwalter’s limitations to

simple instructions and reasoning level two, that tension does not rise to the level

of an “apparent” conflict as we have defined it. See Washington, 906 F.3d at 1366

(defining “apparent” as “reasonably ascertainable or evident”).

      Unlike the contradiction between the terms “occasionally” and “frequently”

at issue in Washington, “simple” does not plainly contradict “detailed.” The text of

the DOT levels supports this conclusion:

   • Level One: “Apply commonsense understanding to carry out simple one- or

      two-step instructions;”

   • Level Two: “Apply commonsense understanding to carry out detailed but

      uninvolved written or oral instructions;”

   • Level Three: “Apply commonsense understanding to carry out instructions

      furnished in written, oral, or diagrammatic form.”

      The primary difference between levels one and two is the length of the

instructions—not the complexity. While level one specifies that the instructions

must be “simple,” level two similarly specifies that they must be “uninvolved.”

Merriam-Webster defines “simple” as “readily understood or performed;” it

defines “uninvolved” as “not involved,” meaning not “marked by extreme and

often needless or excessive complexity.” Simple, Uninvolved, Involved, Merriam-

                                          10
         USCA11 Case: 19-14420       Date Filed: 08/03/2021    Page: 11 of 18



Webster’s Online Dictionary, https://www.merriam-webster.com. “Simple” is

listed as an antonym for “involved.” Id. Accordingly, the difference between levels

one and two lies in the length of the instructions, with level one being limited to

one- or two-step instructions, and level two not being limited in length. This

interpretation is confirmed by the description of level three, which lifts the

restriction on how complex the instructions can be—allowing for any

“instructions.”

      The Fourth and Eighth Circuits adopted a similar interpretation, reasoning

that there was no apparent conflict in such a situation because “detailed” indicates

length rather than complexity, and “uninvolved” also denotes a lack of complexity.

Lawrence, 941 F.3d at 143–44; Moore, 623 F.3d at 605.

      In Moore v. Astrue, the Eighth Circuit determined that there was no direct

conflict between an RFC that limited a claimant to “carrying out simple job

instructions” and “performing simple, routine, and repetitive work activity at the

unskilled task level,” and jobs with a reasoning level of two. 623 F.3d at 604–05

(internal quotation mark omitted). The court reasoned that an individual with such

an RFC could carry out “uninvolved” instructions because that word denoted a

lack of complexity or intricacy. Id. at 604. Notably, the ALJ had not limited the

claimant to “simple one- or two-step instructions” or otherwise indicated that the

claimant could only perform at reasoning level one. Id.


                                          11
            USCA11 Case: 19-14420     Date Filed: 08/03/2021    Page: 12 of 18



       The Moore court also noted that the level two reasoning definition represents

an upper limit on all jobs in the occupational category—it does not set a base-level

requirement for every job within the category. Id. (“The DOT itself cautions that

its descriptions may not coincide in every respect with the content of jobs as

performed in particular establishments or at certain localities.”) (quoting Wheeler

v. Apfel, 224 F.3d 891, 897 (8th Cir. 2000)). Nothing in the record suggested that

the VE did not take into account the reasoning limitations when proposing suitable

jobs. Id.

       In Lawrence v. Saul, the Fourth Circuit applied similar reasoning and arrived

at the same conclusion for a claimant with an RFC that limited them to “simple,

routine repetitive tasks of unskilled work.” 941 F.3d at 143–44. The Fourth Circuit

also noted that its holding was in line with every other federal circuit to address the

issue, citing Moore along with unpublished decisions by the Tenth Circuit, Ninth

Circuit, Seventh Circuit, Third Circuit, and this court. Id. at 144 n.8.

       Here, Buckwalter’s limitation to jobs involving the ability to “understand,

carry-out, and remember simple instructions” and to “make simple work-related

decisions” is similar to the limitations at issue in Lawrence and Moore. Moreover,

Buckwalter’s limitation to making “simple work-related decisions” suggests that

she retained an ability to make routine decisions independently, which aligns with




                                          12
         USCA11 Case: 19-14420       Date Filed: 08/03/2021   Page: 13 of 18



the ability to “[d]eal with problems involving a few concrete variables” in

reasoning level two. See DOT app. C.

       Even so, some of the medical records suggest that Buckwalter is not capable

of following detailed instructions due to her impaired memory and concentration.

For example, one non-treating physician opined that Buckwalter would have

difficulty with some detailed tasks, and a rehabilitation counselor’s evaluation

indicated that she had trouble hearing or processing even simple directions and

required directions to be repeated multiple times. Although this evidence might

have been relevant for determining Buckwalter’s limitations in her RFC in the first

instance, she does not challenge that determination on appeal. And even so, it does

not bear directly on the legal question of whether there is a conflict between her

limitations and reasoning level two. See Washington, 906 F.3d at 1366. Therefore,

there was no apparent conflict between the VE’s testimony and the DOT. We

affirm as to this issue.

                                         III.

       Buckwalter additionally argues that the ALJ’s decision was not supported by

substantial evidence because the ALJ found that she had only mild limitations in

the area of concentration, persistence, and pace despite giving “great weight” to the

opinions of two non-treating physicians, who both found that she had moderate




                                         13
         USCA11 Case: 19-14420        Date Filed: 08/03/2021   Page: 14 of 18



limitations in that area.

      In evaluating the severity of a claimant’s mental impairment at steps two and

three of the sequential analysis, the ALJ makes determinations as to the claimant’s

abilities in four broad functional areas known as “Paragraph B” criteria. Schink v.

Comm’r of Soc. Sec., 935 F.3d 1245, 1269 (11th Cir. 2019) (per curiam). The four

areas consider the claimant’s ability to (1) understand, remember, or apply

information; (2) interact with others; (3) concentrate, persist, or maintain pace; and

(4) adapt or manage herself. 20 C.F.R. § 404.1520a(c)(3). The third category—the

one at issue here—refers to one’s abilities “to focus attention on work activities

and stay on task at a sustained rate,” including things like initiating and performing

tasks, working at an appropriate pace, sustaining an ordinary routine, and regular

attendance. 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.00(E)(3).

      The ALJ must assign a rating of none, mild, moderate, marked, or extreme

to a claimant’s limitation in each area of functioning. 20 C.F.R. § 404.1520a(c)(4).

The ALJ must explain the results of this inquiry in the findings and conclusions.

Moore, 405 F.3d at 1213–14. To find the presence of a listing-level mental

impairment, the ALJ must find that a claimant has an “extreme” limitation in one

of the four functional areas or a “marked” limitation in two. 20 C.F.R. pt. 404,

subpt. P, app. 1, § 12.00(A)(2)(b).

      A “mild” rating indicates that the claimant’s functioning is “slightly


                                          14
           USCA11 Case: 19-14420      Date Filed: 08/03/2021    Page: 15 of 18



limited;” a rating of “moderate” indicates a “fair” limitation. Id. § 12.00(F)(2)(b),

(c). The ALJ uses all “relevant medical and non-medical evidence” in evaluating a

claimant’s mental disorder, including information about the claimant’s daily

activities at home and in the community. Id. § 12.00(F)(3)(a)–(b).

      The ALJ’s analysis as to the Paragraph B criteria is part of steps two and

three of the sequential analysis; it is distinct from the more detailed inquiry as to a

claimant’s RFC at step four. Winschel, 631 F.3d at 1180. But though the analysis at

steps two and three is less detailed, an ALJ is still required to account for a

claimant’s moderate limitation in the area of concentration, persistence, or pace in

a hypothetical posed to the VE. Id. at 1180–81.

      Buckwalter contends that the ALJ’s findings were not supported by

substantial evidence because despite giving “great weight” to the opinions of two

doctors, the ALJ—without explanation—made a different finding on her

impairment in one functioning area. The Commissioner disagrees, arguing that the

ALJ specifically gave great weight to the portions of the doctors’ opinions

regarding Buckwalter’s work-related mental limitations—which included the

assessments that Buckwalter had moderate limitations in the areas of

concentration, persistence, or pace—not the portions concerning the Paragraph B

ratings.

      We agree with the Commissioner. The ALJ’s weighing of the opinions of


                                           15
         USCA11 Case: 19-14420       Date Filed: 08/03/2021    Page: 16 of 18



the non-treating physicians did not undermine the substantial evidence supporting

his decision. The ALJ gave great weight to the doctors’ opinions in the context of

evaluating Buckwalter’s RFC, not in assessing the Paragraph B criteria at steps two

and three of the sequential analysis—which is a distinct inquiry. See id. at 1180; 20

C.F.R. § 404.1520(a).

      Furthermore, the ALJ’s determination that Buckwalter was mildly limited in

the area of concentrating, persisting, or maintaining pace was adequately explained

and is supported by substantial evidence. In particular, the ALJ found that

Buckwalter’s daily activities indicated her ability to concentrate, persist, and

maintain pace. Buckwalter stated in one report that she had no trouble with

personal care, was able to drive a car to the store to purchase cigarettes every few

days, and was able to perform light yardwork. Her medical records indicate that

she assisted her family with household chores, and she testified that she usually

had no trouble going to the store with her family.

      These activities evidenced an ability to maintain a routine and initiate

regular tasks. See 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.00(F)(3)(a)–(b). In

addition, her medical records indicated that, on nearly all her visits, Buckwalter

was alert and fully oriented, polite and cooperative, and her judgment and insight

were intact. These observations all bear on her ability to concentrate and work with




                                          16
         USCA11 Case: 19-14420        Date Filed: 08/03/2021   Page: 17 of 18



others. See id. § 12.00(E)(3).

      To be sure, there is evidence in the record showing that Buckwalter was

impaired in her ability to perform complex tasks, concentrate, and remember

instructions; that could arguably be characterized as a “fair” limitation. See id. §

12.00(F)(2). But the other evidence discussed above amounted to substantial

evidence to support the ALJ’s decision. See Crawford, 363 F.3d at 1158–59. We

therefore affirm as to this issue as well.

                                             IV.

      Finally, Buckwalter argues that the ALJ’s decision was not supported by

substantial evidence because he failed to properly weigh her processing speed

score of 71 from Dr. Richard Sassatelli’s evaluation. She asserts that the VE’s

testimony that a processing speed below the 86th percentile would prevent an

individual from working suggests she was unable to sustain the necessary pace to

hold a job.

      So long as the ALJ’s decision demonstrates to the reviewing court that it

considered the claimant’s medical condition as a whole, the ALJ is not required to

cite every piece of evidence in the record. Dyer v. Barnhart, 395 F.3d 1206, 1211

(11th Cir. 2005) (per curiam).

      Here, the decision is supported by substantial evidence. The record

demonstrates that the ALJ adequately considered Buckwalter’s processing speed


                                             17
         USCA11 Case: 19-14420       Date Filed: 08/03/2021   Page: 18 of 18



score by virtue of his consideration of Dr. Sassatelli’s report and the other evidence

bearing on her medical condition.

      We reject Buckwalter’s interpretation of the VE’s testimony. In testifying

regarding Buckwalter’s “processing speed,” the VE seemed to be referring to the

percentage of time that a worker is off task rather than the processing speed score

that was used to determine Buckwalter’s Full Scale IQ (FSIQ).

      In addition, the ALJ properly considered Dr. Sassatelli’s report even though

he did not specifically mention the processing speed score. The ALJ relied upon

Dr. Sassatelli’s assessment of Buckwalter’s FSIQ at steps two and three of the

sequential analysis. The ALJ also referenced Dr. Sassatelli’s findings and opinions,

including Buckwalter’s FSIQ, in his RFC analysis. It was not necessary for the

ALJ to discuss every facet of Dr. Sassatelli’s report. The ALJ’s decision shows that

he considered the report in its entirety and Buckwalter’s medical condition as a

whole. We affirm.

                                         V.

      We find that substantial evidence supports the ALJ’s decision to deny

benefits to Buckwalter.

      AFFIRMED.




                                         18